Exhibit 10.1

 

 

EXECUTION COPY

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT

dated as of September 27, 2019

 

by and among

 

SUPERIOR GROUP OF COMPANIES, INC.
(formerly known as Superior Uniform Group, Inc.),

as Borrower,

 

FASHION SEAL CORPORATION,     

as a Guarantor,

 

THE OFFICE GURUS, LLC,

as a Guarantor,

 

BAMKO, LLC,

as a Guarantor,

 

SUPERIOR UNIFORM ARKANSAS LLC,

as a Guarantor,

 

SUPERIOR UNIFORM GROUP, LLC,
(formerly known as Superior Group of Companies, LLC)

as a Guarantor,

 

CID RESOURCES, INC.,

as a Guarantor,

 

SUPERIOR GROUP HOLDINGS, INC.,

as a Guarantor,

 

and

 

BRANCH BANKING AND TRUST COMPANY,
as Lender

 

 

--------------------------------------------------------------------------------

 

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of September 27, 2019 (the “Second Amendment Effective
Date”), is by and among Superior Group of Companies, Inc. (formerly known as
Superior Uniform Group, Inc.), a Florida corporation (the “Borrower”), CID
Resources, Inc., a Delaware corporation (“CID”), Superior Uniform Group, LLC
(formerly known as Superior Group of Companies, LLC), a Florida limited
liability company (“SGC LLC”), Fashion Seal Corporation, a Nevada corporation
(“Fashion Seal”), The Office Gurus, LLC, a Florida limited liability company
(“TOG”), BAMKO, LLC, a Delaware limited liability company (“BAMKO, LLC”),
Superior Uniform Arkansas LLC, an Arkansas limited liability company (“SU-ARK”),
and Superior Group Holdings, Inc., a Texas corporation (“SGHI”), all having an
address of 10055 Seminole Boulevard, Seminole, Florida 33772 (CID, SGC LLC,
Fashion Seal, TOG, BAMKO, LLC, SU-ARK and SGHI are each individually sometimes
referred to herein as a “Guarantor” and collectively as the “Guarantors”), and
Branch Banking and Trust Company as the lender under the Credit Agreement (as
hereinafter defined) (the “Lender”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Guarantors and the Lender are parties to that certain
Amended and Restated Credit Agreement, dated as of May 2, 2018 (as amended by
that certain First Amendment to Amended and Restated Credit Agreement and Loan
Documents, dated as of January 22, 2019, and as further amended, modified,
extended, restated, replaced or supplemented from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower and the Guarantors have requested that the Lender make
certain amendments to the Credit Agreement, including: (a) modification of the
maximum Funded Indebtedness to EBITDA Ratio, (b) modification of the Applicable
Libor Margin and (c) certain other changes as described herein; and

 

WHEREAS, the Lender is willing to make such amendments to the Credit Agreement
in accordance with and subject to the terms and conditions specified in this
Amendment.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Article I     
AMENDMENTS TO CREDIT AGREEMENT

 

As of the Second Amendment Effective Date, the Credit Agreement is hereby
amended in the following respects:

 

1.1     Amendments to Section 1.01.

 

(a)      The definition of “Applicable Libor Margin” in Section 1.01 of the
Credit Agreement is amended and restated to read in its entirety as follows:

 

1

SUPERIOR GROUP OF COMPANIES, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

“Applicable Libor Margin” means the following percentages per annum, determined
quarterly based upon the Funded Indebtedness to EBITDA Ratio set forth in each
Compliance Certificate received by the Lender pursuant to Section 6.01(c):

 

Level

Funded Indebtedness to EBITDA Ratio

Applicable Libor Margin for Revolving Credit Facility, Letter of Credit Fees and
2017 Term Loan 

Applicable Libor Margin for 2018 Term Loan

I

< 4.00:1

0.68%

0.85%

II

> 4.00:1 but < 4.25:1

1.00%

1.15%

III

> 4.25:1 but < 4.60:1

1.25%

1.40%

IV

> 4.60:1 but < 5.00:1

1.50%

1.65%

 

The Applicable Libor Margin shall be effective as of the first day of the Fiscal
Quarter (each, a “Rate Determination Date”) immediately following the Fiscal
Quarter for which the Lender receives a Compliance Certificate pursuant to
Section 6.01(c), and the Applicable Libor Margin so determined shall remain
effective from such Rate Determination Date until the date which is the first
day of the next Fiscal Quarter immediately following the Fiscal Quarter for
which the Lender receives a Compliance Certificate pursuant to Section 6.01(c)
(which latter date shall be a new Rate Determination Date); provided that (a)
for the fiscal quarter ending September 30, 2019, the Applicable Libor Margin
shall be Level I; and (b) if the Borrower fails to deliver to the Lender any
Compliance Certificate required to be delivered pursuant to Section 6.01(c) with
respect to any Fiscal Quarter, then for the period beginning on the first day of
the Fiscal Quarter immediately following such Fiscal Quarter and ending on the
date on which the Borrower delivers to the Lender the Compliance Certificate
required to be delivered pursuant to Section 6.01(c) with respect to such Fiscal
Quarter, the Advances shall bear interest, and fees with respect to Letters of
Credit shall be determined, at a rate per annum determined at Level IV; provided
that, at the election of the Lender, the principal amount of the Advances shall
bear interest at the Default Rate upon the failure by the Borrower to deliver
any Compliance Certificate as required by Section 6.01(c). Any change in the
Applicable Libor Margin as of any Rate Determination Date shall result in a
corresponding change, effective on and as of such Rate Determination Date, in
the interest rate applicable to the Advances and in the fees applicable to each
Letter of Credit outstanding on such Rate Determination Date; provided that no
Applicable Libor Margin shall be decreased if a Default Condition is in
existence on the Rate Determination Date.

 

2

SUPERIOR GROUP OF COMPANIES, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 6.01(c) with respect to any
Fiscal Quarter is shown to be inaccurate (regardless of whether (x) this
Agreement is in effect, (y) the commitments in respect of the Revolving Credit
Facility are in effect, or (z) any Advance is outstanding when such inaccuracy
is discovered or such financial statement or Compliance Certificate was
delivered), and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Libor Margin for any period (an “Applicable Period”) than
the Applicable Libor Margin applied for such Applicable Period, then (A) the
Borrower shall immediately deliver to the Lender a corrected Compliance
Certificate for such Applicable Period, (B) the Applicable Libor Margin for such
Applicable Period shall be determined as if the Funded Indebtedness to EBITDA
Ratio in the corrected Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall immediately and retroactively be
obligated to pay to the Lender the accrued additional interest and fees owing as
a result of such increased Applicable Libor Margin for such Applicable Period,
which payment shall be promptly applied by the Lender in accordance with Section
3.08. Nothing in this paragraph shall limit the rights of the Lender with
respect to Section 3.01(c) or Article 8, or any of its other rights under this
Agreement or any other Loan Document. The Borrower’s obligations under this
paragraph shall survive the termination of the Credit Facilities and the
repayment of all other Obligations hereunder.

 

(b)     The definition of “LIBOR Rate” in Section 1.01 of the Credit Agreement
is amended by deleting the clause “, which shall be adjusted monthly on the
first day of each LIBOR Interest Period” therefrom.

 

(c)     A new definition, “Second Amendment Effective Date”, shall be added to
Section 1.01 of the Credit Agreement to read as follows:

 

“Second Amendment Effective Date” means September 27, 2019.

 

1.2     Addition of Section 1.04. A new Section 1.04 shall be added to Article 1
of the Credit Agreement to read as follows:

 

1.04     Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person; and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

 

1.3     Amendment to Section 3.06(b). Section 3.06(b) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

3

SUPERIOR GROUP OF COMPANIES, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

(b)     [Reserved.]

 

1.4     Amendment to Section 6.18. Section 6.18 of the Credit Agreement is
hereby amended by replacing the value “4.00” with the value “5.00” therein.

 

1.5     Amendments to Schedules. Schedules 5.03, 5.16(a), 5.16(b), 5.21(b) and
5.21(c) to the Credit Agreement are amended and restated in their entirety as
set forth on Schedule 1 attached hereto.

 

Article II     
Confirmation of security interests in foreign capital stock

 

2.1     Confirmation of Share Charge. BAMKO, LLC hereby confirms that the
security constituted by that certain Share Charge by and between BAMKO, LLC, as
Chargor, and the Lender, dated as of May 2, 2018, remains in full force and
effect notwithstanding the amendments and modifications to the Credit Agreement
made by this Amendment, and continues to secure the Borrower’s obligations under
the Credit Agreement as it has been amended by this Amendment.

 

2.2     Confirmation of Share Mortgage. The Borrower hereby confirms that the
security constituted by that certain Share Mortgage by and between the Borrower,
as Mortgagor, and the Lender, as Mortgagee, dated as of February 28, 2017,
remains in full force and effect notwithstanding the amendments and
modifications to the Credit Agreement made by this Amendment, and continues to
secure the Borrower’s obligations under the Credit Agreement as it has been
amended by this Amendment.

 

Article III     
CONDITIONS TO EFFECTIVENESS

 

3.1     Closing Conditions. The effectiveness of this Amendment is subject to
the satisfaction of each of the following conditions:

 

(a)     Executed Amendment. The Lender shall have received a copy of this
Amendment duly executed by each of the Borrower, the Guarantors, and the Lender.

 

(b)     Closing Certificates; Etc. The Lender shall have received each of the
following in form and substance reasonably satisfactory to the Lender:

 

(i)     The Lender shall have received all fees and other amounts due and
payable on or prior to the Second Amendment Effective Date, including without
limitation the fee set forth in the letter agreement of even date herewith
between the Borrower and the Lender and reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Lender) required to be reimbursed or paid by the Borrower
hereunder and under any other Loan Document.

 

(ii)     The Lender (or its counsel) shall have received the following:

 

4

SUPERIOR GROUP OF COMPANIES, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

(A)

a certificate of the Secretary, Assistant Secretary or other authorized officer,
general partner, member or manager of each Loan Party in form and substance
acceptable to the Lender, attaching and certifying copies of its articles or
certificate of incorporation, articles of organization, certificate of limited
partnership, bylaws, partnership agreement, limited liability company agreement
or operating agreement, or comparable organizational documents and
authorizations of each such Person’s board of directors, general partners,
members or managers, authorizing the execution, delivery and performance of the
Loan Documents to which it is a party and certifying the name, title and true
signature of each officer, general partner, member or manager of each Loan Party
executing the Loan Documents to which it is a party;

 

 

(B)

certificates of good standing, status or existence, as may be available from the
Secretary of State or other issuing agency of the jurisdiction of organization
of such Loan Party and each other jurisdiction where such Loan Party is required
to be qualified to do business as a foreign corporation, partnership, or limited
liability company;

 

 

(C)

favorable written opinions of Hill Ward Henderson, counsel to the Loan Parties,
and certain other local counsel to the Borrower, each addressed to the Lender,
and covering such matters relating to the Loan Parties, the Loan Documents and
the transactions contemplated therein as the Lender shall reasonably request;

 

 

(D)

a certificate, in form and substance acceptable to the Lender, dated as of the
Second Amendment Effective Date and signed by a Responsible Officer, certifying
that (x) no Default Condition or Event of Default exists, (y) all
representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects and (z) since the date
of the most recent audited financial statements of the Loan Parties delivered to
the Lender pursuant to Section 6.01 of the Credit Agreement, there shall have
been no change which has had or would reasonably be expected to have a Material
Adverse Effect; and

 

 

(E)

certified copies of all consents, approvals, authorizations, registrations and
filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of the Loan Parties, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any Governmental Authority regarding the Credit
Facilities, any Letters of Credit, or any transaction being financed with the
proceeds thereof shall be ongoing.

 

5

SUPERIOR GROUP OF COMPANIES, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

(iii)     UCC Searches. Satisfactory reports of UCC, tax lien, judgment and
litigation searches conducted by a search firm reasonably acceptable to the
Lender with respect to the Borrower and the Guarantors, such searches to be
conducted by a search firm in each of the locations specified by the Lender.

 

(iv)     Other Documents. Such other documents or items that the Lender or its
counsel may reasonably request.

 

Article IV     
MISCELLANEOUS

 

4.1     Amended Terms. On and after the Second Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement and the other Loan
Documents are hereby ratified and confirmed and shall each remain in full force
and effect according to its terms.

 

4.2     Representations and Warranties of Borrower and Guarantors. Each of the
Borrower and the Guarantors, as applicable, represents and warrants as follows:

 

(a)     The Borrower and the Guarantors have the power and authority to enter
into this Amendment and to do all acts and things as are required or
contemplated hereunder or thereunder to be done, observed and performed by them.

 

(b)     This Amendment has been duly authorized, validly executed and delivered
by one or more authorized officers of the Borrower and the Guarantors and
constitutes the legal, valid and binding obligations of the Borrower and the
Guarantors enforceable against them in accordance with its terms.

 

(c)     The execution and delivery of this Amendment and the performance by the
Borrower and the Guarantors hereunder do not and will not require the consent or
approval of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower and the Guarantors, nor be in contravention of or
in conflict with the articles and certificates of incorporation, articles of
organization, certificate of limited partnership, bylaws, partnership agreement,
limited liability company agreement or operating agreement or comparable
organizational documents of the Borrower and the Guarantors or the provision of
any statute, or any judgment, order or indenture, instrument, agreement or
undertaking, to which the Borrower or any Guarantor is party, or by which the
assets or properties of the Borrower or any Guarantor are or may become bound.

 

6

SUPERIOR GROUP OF COMPANIES, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

(d)     No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment, other than those that have already been obtained
and are in full force and effect.

 

(e)     The representations and warranties set forth in the Loan Documents are
true and correct in all material respects as of the date hereof (except for
those which expressly relate to an earlier date).

 

(f)     No Default Condition or Event of Default under the Credit Agreement or
any other Loan Document has occurred and is continuing unwaived by the Lender on
the date hereof, or shall result from this Amendment.

 

(g)     The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Lender, which security interests
and Liens are perfected to the extent required by the terms of the Security
Documents and, to the extent so perfected, prior to all other Liens.

 

(h)     Except as specifically provided in this Amendment, the Obligations of
the Borrower and the Guarantors are not reduced or modified by this Amendment
and are not subject to any offsets, defenses or counterclaims.

 

4.3     Reaffirmation of Obligations. Each of the Borrower and the Guarantors
hereby ratifies the Credit Agreement and each other Loan Document to which it is
a party and acknowledges and reaffirms that it is (a) bound by all terms of the
Credit Agreement and each other Loan Document to which it is a party applicable
to it and (b) responsible for the observance and full performance of its
respective Obligations.

 

4.4     Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

4.5     Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket costs and expenses of the Lender in connection with the
preparation, execution and delivery of this Amendment.

 

4.6     Further Assurances. The Borrower and the Guarantors agree to promptly
take such action, upon the reasonable request of the Lender, as is necessary to
carry out the intent of this Amendment.

 

4.7     Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

4.8     Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

 

7

SUPERIOR GROUP OF COMPANIES, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

4.9     No Other Amendment. Except for the amendments set forth above, the text
of the Credit Agreement and the other Loan Documents shall remain unchanged and
in full force and effect. This Amendment is not intended to effect, nor shall it
be construed as, a novation. The Credit Agreement and this Amendment shall be
construed together as a single agreement. Nothing herein contained shall waive,
annul, vary or affect any provision, condition, covenant or agreement contained
in the Credit Agreement or any other Loan Document, except as herein amended,
nor affect nor impair any rights, powers or remedies under the Credit Agreement
or any other Loan Document as hereby amended. The Lender does hereby reserve all
of its rights and remedies against all parties who may be or may hereafter
become secondarily liable for the repayment of the Notes. The Borrower and the
Guarantors promise and agree to perform all of the requirements, conditions,
agreements and obligations under the terms of the Credit Agreement, as hereby
amended, and the other Loan Documents being hereby ratified and affirmed.

 

4.10     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA.

 

4.11     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

4.12     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.05 and 9.06 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

4.13     Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

8

SUPERIOR GROUP OF COMPANIES, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

 

Borrower:

 

        SUPERIOR GROUP OF COMPANIES, INC.,
(formerly known as SUPERIOR UNIFORM GROUP, INC.), a Florida corporation  

 

 

 

 

 

By:

  /s/ Michael J. Attinella

 

 

 

Michael J. Attinella,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

Fashion Seal:

 

       

FASHION SEAL CORPORATION,

a Nevada corporation

 

 

 

 

 

 

By:

  /s/ Andrew D. Demott, Jr.

 

 

 

Andrew D. Demott, Jr.,

 

 

 

President

 

 

 

TOG:

 

        THE OFFICE GURUS, LLC     a Florida limited liability company  

 

 

 

 

  By:

SUPERIOR GROUP OF COMPANIES, INC. (formerly known as SUPERIOR UNIFORM GROUP,
INC.), a Florida corporation, its Sole Member

 

            By:   /s/ Michael J. Attinella,       Michael J. Attinella,  

 

 

Chief Financial Officer and Treasurer

 

 

 

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

 

BAMKO, LLC:

 

       

BAMKO, LLC,

a Delaware limited liability company

 

 

 

 

 

  By:

SUPERIOR GROUP OF COMPANIES, INC. (formerly known as SUPERIOR UNIFORM GROUP,
INC.), a Florida corporation, its Sole Member

 

 

 

 

 

  By:   /s/ Michael J. Attinella,       Michael J. Attinella,       Chief
Financial Officer and Treasurer  


 

 

SU-ARK:

 

       

SUPERIOR UNIFORM ARKANSAS LLC,

an Arkansas limited liability company

 

 

 

 

 

  By:

SUPERIOR GROUP OF COMPANIES, INC. (formerly known as SUPERIOR UNIFORM GROUP,
INC.), a Florida corporation, its Sole Member

 

 

 

 

 

  By:   /s/ Michael J. Attinella,       Michael J. Attinella,       Chief
Financial Officer and Treasurer  

 

 

 

SGC LLC:

 

       

SUPERIOR UNIFORM GROUP, LLC (formerly known as SUPERIOR GROUP OF COMPANIES,
LLC), a Florida limited liability company

 

 

 

 

 

  By:

SUPERIOR GROUP OF COMPANIES, INC. (formerly known as SUPERIOR UNIFORM GROUP,
INC.), a Florida corporation, its Sole Member

 

 

 

 

 

  By:   /s/ Michael J. Attinella,       Michael J. Attinella,       Chief
Financial Officer and Treasurer  

 

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

 

CID:

 

       

CID RESOURCES, INC.,

a Delaware corporation

 

 

 

 

 

 

By:

  /s/ Andrew D. Demott, Jr.,

 

 

 

Andrew D. Demott, Jr.,

 

 

 

Vice President

 

 

 

 

SGHI:

 

       

SUPERIOR GROUP HOLDINGS, INC.,

a Texas corporation

 

 

 

 

 

 

By:

  /s/ Michael J. Attinella

 

 

 

Michael J. Attinella

 

 

 

Vice President

 

 

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

LENDER:

BRANCH BANKING AND TRUST COMPANY

 

  a North Carolina banking corporation  

 

 

 

 

 

 

 

 

 

By: 

         /s/ Thomas M. Lambert

 

 

 

Name: Thomas M. Lambert

 

 

 

Title: Senior Vice President

 

 

 